DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:  In lines 4-5, “an interior of the first inflating portion” should be changed to --interiors of the first inflating portions--. In line 7, “portion” should be changed to --portions--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In lines 2-3, “wall shaped” should be changed to --wall-shaped--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 2, “wall shaped” should be changed to --wall-shaped--. In line 3, “portion and” should be changed to --portions and--. In line 4, “portion and” should be changed to --portions and--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In line 2, “wall shaped” should be changed to --wall-shaped--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 2, “the vehicle” should be changed to --a vehicle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in claim 3 of “a second inflating portion…that inflates due to gas being supplied thereto from the first inflating portions” is not described in the specification. That is, the specification does not describe the second inflating portion 28 as being inflated from more than one first inflating portion 26. As shown in Fig. 2, the second inflating portion 28 is inflated due to gas being supplied thereto from a single first s. This rejection could be overcome by changing “the first inflating portions” to --a first inflating portion-- in line 8 of claim 3. 
Claims 3, 7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 3 of “a second inflating portion…that inflates due to gas being supplied thereto from the first inflating portions” does not accurately describe applicant’s invention. As shown in Fig. 2, the second inflating portion 28 is inflated due to gas being supplied thereto from a single first inflating portion 26, not from first inflating portions. This rejection could be overcome by changing “the first inflating portions” to --a first inflating portion-- in line 8 of claim 3. 
Claims 7 and 10-13 are dependent on canceled claim 2. Claims 7, 10 and 11 were treated as though they were directly dependent on claim 3.
Claim 10 suffers from double inclusion, since it can be read to include the same element(s) twice (i.e., “a plurality of first inflating portions” is recited in claim 3, line 2, and then “a plurality of first inflating portions” is recited again in claim 10, line 2). MPEP §2173.05(o). This rejection could be overcome by deleting “further comprising a plurality of first inflating portions,” from claim 10.
Claim Rejections - 35 USC § 103
Claims 3, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,525,922 B1) in view of Faruque et al. (US 2018/0361981 A1) and Suemune et al. (US . 
Response to Arguments
Applicant’s arguments filed on July 6, 2021 with respect to the rejection(s) under 35 U.S.C. 102(a)(2) over Faruque et al. (US 2018/0361981 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments filed on July 6, 2021 with respect to the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,525,922 B1) in view of Faruque et al. (US 2018/0361981 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lin et al. (US 10,525,922 B1) in view of Faruque et al. (US 2018/0361981 A1) and Suemune et al. (US 9,650,014 B2), as set forth above.
Applicant asserts that “The concept of having a first partitioning wall-shaped member that both connects a floor to a-6- Application No. 16/455,970second (e.g., top) inflating portion and plural (e.g., side) inflating portions to each other is not conceived by the cited art.” because “Among other things, Lin lacks a first partitioning wall-shaped member oriented as claimed. Lin's 28 does not connect the floor to the second inflating portion and also connect the plurality of first inflating portions together.” and because “Suemune, alleged to have multiple tethers, do not connect both the and also connect the plurality of first inflating portions together.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That is, the limitation(s) that are allegedly lacking in each of Lin and Suemune would be met by an invention based on a combination of Lin and Suemune, as explained in the above rejection(s).
As an additional note, the claims filed on July 6, 2021 were not in compliance with 37 C.F.R. 1.121(c) because each claim was not provided with the proper status identifier. In particular, the status identifier for claim 8 should have been (Withdrawn – Currently amended), and the status identifier for claim 9 should have been (Withdrawn – Previously presented).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH J FRISBY/Primary Examiner, Art Unit 3616